Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communication filed on 4/4/2022.
Claims 1-20 are presented for examination.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.10,956,943. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader in scope than the ‘943 patent in that it doesn’t disclose generating a target audience pool based on the at least one overlapping unique consumer identifier; and delivering the target audience pool to the client device to facilitate targeted advertising to specific consumers. It is old and well known in marketing and the like to target products and/or services to a group/pool of consumers that might have similar interests.  For example, diapers ads to couple with babies, in order to deliver ads that are of use to the consumers.  It would have been obvious to a  person of ordinary skill in the art at the time of Applicant’s invention to have included, generating a target audience pool based on the at least one overlapping unique consumer identifier; and delivering the target audience pool to the client device to facilitate targeted advertising to specific consumers, in order to obtain the above mentioned advantage.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.10,181,136 Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader in scope than the ‘136 patent in that it doesn’t disclose generating a target audience pool based on the at least one overlapping unique consumer identifier; and delivering the target audience pool to the client device to facilitate targeted advertising to specific consumers. It is old and well known in marketing and the like to target products and/or services to a group/pool of consumers that might have similar interests.  For example, diapers ads to couple with babies, in order to deliver ads that are of use to the consumers.  It would have been obvious to a  person of ordinary skill in the art at the time of Applicant’s invention to have included, generating a target audience pool based on the at least one overlapping unique consumer identifier; and delivering the target audience pool to the client device to facilitate targeted advertising to specific consumers, in order to obtain the above mentioned advantage.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over 
Bagheri et al (2017/0148051 hereinafter Bagheri) in view of Faber et al. (20050119957 hereinafter Faber).
With respect to claims 1, 18 and 19-20, Bagheri teaches systems and methods for targeted advertising to specific consumers (Abstract).
Receiving, over a network, client-provided data from a client device (i.e. see client input data 302);
Identifying a plurality of client-provided consumers from the consumer data; obtaining a plurality of unique consumer identifiers corresponding to the plurality of client-provided consumers (i.e.  At step 304, the system 100 may execute an instruction to extract user identification data from input data feed.  A form of input data may be users' profile database for those who are registered with the vendor.  This identification can be completely accurate when a registered user is logged in to a website.  Alternatively, the step 304 may use anonymous user identifier data);
Identifying at least one overlapping consumer identifier by matching at least one of the plurality of client-provided consumers with at least one publisher-provided consumer provided by a first publisher device of a plurality of publisher devices, the first publisher device having a highest priority among the plurality of publisher devices  (i.e.  the system 100 may gain insight into different layers of a selected advertising feature.  Too, hierarchical attribution may implement computationally intensive modeling approaches on a fewer number of inputs.  For example, step 208 may cause the system 100 to execute an instruction that considers different groups of publishers and performs attribution modeling for these groups.  These groups may include video streaming sites, ad agencies, news pages and specialty webpages.  Going step by step from top to bottom, step 201 may cause the system 100 to focus the model on the members of each group)(paragraph 0042).
With respect to the newly amended feature of the publisher device having a highest priority being assigned based on importance or relevance of a plurality of data provided by the plurality of publisher devices, assign a priority to the plurality of publisher devices based on the importance or relevance of the plurality of data provided by the plurality of publisher devices and list the priority of the plurality of publisher devices in a descending order. Faber teaches on Figures 8-9 a prioritized list of information provider on descending order  based on the relevant information provided on the selected category.  It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to have included the teachings of Faber of  the publisher device having a highest priority in descending order being assigned based on importance or relevance of a plurality of data provided by the plurality of publisher devices, because such a modification would allow visual display of the Publisher’s ranking according to the importance of the information provided.  

With respect to claim 2, Bagheri further teaches the client device comprises an advertiser device, the client-provided data comprises advertiser-provided data, and the identified at least one consumer comprises at least one advertiser-provided consumer (i.e. These data sets 116B, 116C, and 116Ds, among other things, may cover user interaction with online and/or offline media such as TV ads, online ad impressions, clicks, paid search and performing a certain activity.  An activity or conversion can be considered as a predefined action taken by user.  For example, this action can be requesting a product brochure, exploring the product specification, and finally purchasing merchandise or a service as a result of the sent data)(paragraph 0019).

Claims 3-6 further recite at least consumer record is flagged with a binary “0” or “1”, “yes” or “no”, “true” or “false”, high lifetime value consumer and not a recent purchaser. Official Notice is taken is taken that it is old and well known to flag consumer’s record with binary 0, 1, true, false and if they are high lifetime value consumer and not a recent purchaser in order to better contrast one customer from the other.

With respect to claims 7-9, Bagheri further teaches identifying one or more consumers whose data profiles are statistically similar to data profiles of a seed set of consumers and wherein the seed set of consumers are provided by a customer base of the client (i.e.  the system 100 may gain insight into different layers of a selected advertising feature.  Too, hierarchical attribution may implement computationally intensive modeling approaches on a fewer number of inputs.  For example, step 208 may cause the system 100 to execute an instruction that considers different groups of publishers and performs attribution modeling for these groups.  These groups may include video streaming sites, ad agencies, news pages and specialty webpages.  Going step by step from top to bottom, step 201 may cause the system 100 to focus the model on the members of each group)(paragraph 0042).

With respect to claims 10-14, Bagheri further teaches identify at least one overlapping consumer identifier, the at least one overlapping consumer identifier comprising at least one consumer identifier belonging to both the at least one advertiser-provided consumer and the at least one publisher-provided consumer; and generate the target audience pool based on the at least one overlapping consumer identifier (i.e.  the system 100 may gain insight into different layers of a selected advertising feature.  Too, hierarchical attribution may implement computationally intensive modeling approaches on a fewer number of inputs.  For example, step 208 may cause the system 100 to execute an instruction that considers different groups of publishers and performs attribution modeling for these groups.  These groups may include video streaming sites, ad agencies, news pages and specialty webpages.  Going step by step from top to bottom, step 201 may cause the system 100 to focus the model on the members of each group)(paragraph 0042).

With respect to claims 15-17 Bagheri further wherein the target audience pool is delivered to the advertiser device to facilitate a purchase of media advertising upon approval (i.e. For each group of users, the method may perform attribution modeling to determine the efficacy of an advertisement or advertising campaign (e.g., the rate at which users purchase the good or service depicted by the advertisement or campaign, the share of credit that should be assigned to each advertising hyper-placement, or other measures of efficacy).  The method may then store a list of top-attributed channel/site/content for each population segment or the users.  Then, for future user targeting, the population group of each user may be estimated and a corresponding highest attributed advertising hyper-placement may be delivered)(paragraph 0009).


References cited pertinent to the disclosure, but not applied in the current rejection:
	BUYYA ET AL. “Cloudbus Toolkit for Market-Oriented Computing” teaches:  Cloud Exchange (CEx) acts as a market maker for bringing together service producers and consumers. It aggregates the infrastructure demands from the application brokers and evaluates them against the available supply currently published by the Cloud Coordinators. It aims to support trading of Cloud services based on competitive economic models such as commodity markets and auctions. CEx allows the participants (Cloud Coordinators and Cloud Brokers) to locate providers and consumers with fitting offers. Such markets enable services to be commoditized and thus, can pave the way for the creation of dynamic market infrastructure for trading based on SLAs. The availability of a banking system within the market ensures that financial transactions pertaining to SLAs between participants are carried out in a secure and dependable environment. Every client in the Cloud platform will need to instantiate a Cloud brokering service that can dynamically establish service contracts with Cloud Coordinators via the trading functions exposed by the Cloud Exchange.
	
	Postrel 2005/0021399 teaches on paragraph 0044 aggregation of reward points by an exchange server into one account.

	Votmer et al. (2007/0112631) is directed to matching a retailer item identifier SKU with a corresponding manufacturer identifier UPC to facilitate 3 different levels of points, retailers offers a first set of points, the manufacturer offers a second set of points and merchant grouping (i.e. shopping mall) offers a third set of points.

	Iannacci (2002/0062249) teaches on Figure 4 one account access mechanism gives the customers convenient access to all their payment, award and loyalty accounts.

	WO 02/08880 A2 teaches providing location-based services to a remote terminal that is connected to various types of communication systems. A tailored request for information is generated with the remote terminal. In addition, a geographic indicator associated with the remote terminal is also generated in the preferred embodiment. The tailored request for information and the geographic indicator are transmitted to a location-based application server. A structured response to the tailored request for information is generated with the location-based application server, wherein the structured response is based on the geographic indicator of the remote terminal.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
				Point of contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL ALVAREZ whose telephone number is (571)272-6715. The examiner can normally be reached Mondays thru Thursdays 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571- 272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL ALVAREZ/          Primary Examiner, Art Unit 3688